DETAILED ACTION
Amendment received 2 March 2021 is acknowledged.  Claims 1, 6-11, 13, 16-18, and 20-24 are pending and have been considered as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 24, “the spherical wheel” in line 2 and 4-5 lacks proper antecedent basis.  Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-9, 13, 16-17, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Niu (“Mechanical Development and Control of a Miniature Nonholonomic Spherical Rolling Robot”; Proc. of the 13th International Conference on Control Automation Robotics & Vision, pp. 1923-1928, 2014) in view of Widyotriatmo (“A modified PID algorithm for dynamic control of an automatic wheelchair”; IEEE Conf. on Control System and Industrial Informatics, pp. 64-68, 2012).

As per Claim 1, Niu discloses a robot (Figs. 1-2, 7-10), comprising:
a spherical shell (as per θs in Figs. 1-2, Outer shell in Figs. 7-10) less than 150 mm in diameter (diameter of sphere in Table 1);
a non-holonomic cart (“two nonholonomic mechanical systems, the cart motion within the sphere” on 1924) located in the spherical shell (as per θs in Figs. 1-2, Outer shell in Figs. 7-10), the non-holonomic cart (“two nonholonomic mechanical systems, the cart motion within the sphere” on 1924) comprising a plurality of wheels (as per θw in Figs. 1-2, wheels in Figs. 7-10) rotatable to move the non-c in Fig. 2) of the spherical shell (as per θs in Figs. 1-2, Outer shell in Figs. 7-10);
a sensor (sensors in Fig. 8, sensor block in Fig. 9) coupled to the non-holonomic cart (“two nonholonomic mechanical systems, the cart motion within the sphere” on 1924), the sensor (sensors in Fig. 8, sensor block in Fig. 9) configured to provide an inertial measurement (as per “accelerometer, gyroscope, and m[a]gnetometer” on 1926) of the non-holonomic cart (“two nonholonomic mechanical systems, the cart motion within the sphere” on 1924);
a localizer (as per “central processing unit” on 1926) configured to determine a spatial location (as per “x and y coordinates” on 1924 and Fig. 13) of the robot (Figs. 1-2, 7-10) along a trajectory (as per “linear trajectory” on 1927, Fig. 13), based on the angular velocities (as per                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    w on 1924) of the plurality of wheels (as per θw in Figs. 1-2, wheels in Figs. 7-10) and the inertial measurement (as per “accelerometer, gyroscope, and m[a]gnetometer” on 1926) of the non- holonomic cart (“two nonholonomic mechanical systems, the cart motion within the sphere” on 1924); and
a navigator (as per “central processing unit” on 1926) configured to determine motion parameters (as per PD control law on 1928) of the spherical shell (as per θs in Figs. 1-2, Outer shell in Figs. 7-10) required to reach a desired location (as per “desired linear trajectory” on 1928) based on the determined spatial location (as per “x and y coordinates” on 1924 and Fig. 13) of the robot (Figs. 1-2, 7-10).
Niu does not expressly disclose:
a motion encoder configured to measure an angular velocity of each wheel of the plurality of wheels; and
wherein the localizer operates based on measured angular velocities.

Therefore, from these teachings of Niu and Widyotriatmo, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Widyotriatmo to the system of Niu since doing so would enhance velocity command following of the system.

As per Claim 6, the combination of Niu and Widyotriatmo teaches or suggests all limitations of Claim 1.  Niu further discloses wherein the inertial measurement (as per “accelerometer, gyroscope, and m[a]gnetometer” on 1926) comprises yaw (as per “y-axis” in Fig. 1) and pitch (as per “z-axis” in Fig. 1) of the non-holonomic cart (“two nonholonomic mechanical systems, the cart motion within the sphere” on 1924).

As per Claim 7, the combination of Niu and Widyotriatmo teaches or suggests all limitations of Claim 1.  Niu further discloses wherein the localizer (as per “central processing unit” on 1926) is configured to determine the location (as per “x and y coordinates” on 1924 and Fig. 13) of the robot (Figs. 1-2, 7-10) further based on an angular velocity (as per                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    s on 1924) of the spherical shell (as per θs in Figs. 1-2, Outer shell in Figs. 7-10).

As per Claim 8, the combination of Niu and Widyotriatmo teaches or suggests all limitations of Claim 7.  Niu further discloses wherein the localizer (as per “central processing unit” on 1926) is                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    s on 1924) of the spherical shell (as per θs in Figs. 1-2, Outer shell in Figs. 7-10) based on an inner radius (as per rc in Fig. 2) of the spherical shell (as per θs in Figs. 1-2, Outer shell in Figs. 7-10), radius (as per rw in Fig. 2) of each wheel of the plurality of wheels (as per θw in Figs. 1-2, wheels in Figs. 7-10) and angular velocities (as per                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    w on 1924) of each wheel of the plurality of wheels (as per θw in Figs. 1-2, wheels in Figs. 7-10).

As per Claim 9, the combination of Niu and Widyotriatmo teaches or suggests all limitations of Claim 1.  Niu further discloses wherein the non-holonomic cart (“two nonholonomic mechanical systems, the cart motion within the sphere” on 1924) is constantly in contact (as per constraint Ø1 on 1924) with the inner surface (as per rc) of the spherical shell (as per θs in Figs. 1-2, Outer shell in Figs. 7-10).

As per Claim 13, the combination of Niu and Widyotriatmo teaches or suggests all limitations of Claim 1.  Niu further discloses wherein the motion parameters comprise a rolling curvature (as per rs) of the spherical shell (as per θs in Figs. 1-2, Outer shell in Figs. 7-10).

As per Claim 16, the combination of Niu and Widyotriatmo teaches or suggests all limitations of Claim 1.  Niu further discloses wherein at least one of a surface (as per “wheels are designed to conform … reducing slippage during motion” on 1926) of the non-holonomic cart (“two nonholonomic mechanical systems, the cart motion within the sphere” on 1924) in contact with the inner surface (as per rc in Fig. 2) of the spherical shell (as per θs in Figs. 1-2, Outer shell in Figs. 7-10) or the inner surface of the spherical shell is rough (as per “wheels are designed to conform … reducing slippage during motion” on 1926).

As per Claim 17, the combination of Niu and Widyotriatmo teaches or suggests all limitations of Claim 1.  Niu further discloses wherein the non-holonomic cart (“two nonholonomic mechanical c in Fig. 2) of the spherical shell (as per θs in Figs. 1-2, Outer shell in Figs. 7-10) and a surface (as per θw in Figs. 1-2, wheels in Figs. 7-10) of the non-holonomic cart (“two nonholonomic mechanical systems, the cart motion within the sphere” on 1924) in contact (as per constraint Ø1 on 1924) with the inner surface (as per rc in Fig. 2) of the spherical shell (as per θs in Figs. 1-2, Outer shell in Figs. 7-10).

As per Claim 21, the combination of Niu and Widyotriatmo teaches or suggests all limitations of Claim 1.  Niu further discloses a motion controller (as per “central processing unit” on 1926) configured to control each wheel of the plurality of wheels (as per θw in Figs. 1-2, wheels in Figs. 7-10) based on the determined motion parameters (as per PD control law on 1928).

As per Claim 23, the combination of Niu and Widyotriatmo teaches or suggests all limitations of Claim 1.  Niu further discloses having a mass of less than 150 grams (as per Table 1).  To the extent that applying the teachings of Widyotriatmo to the system of Niu involves adding hardware, one of ordinary skill in the art would have found it obvious to apply suitably light hardware in that Niu describes lightweight as a design objective (page 1923) with 55 grams as a desirable weight (page 1926).

As per Claim 24, the combination of Niu and Widyotriatmo teaches or suggests all limitations of Claim 1.  Niu further discloses wherein the localizer (as per “central processing unit” on 1926) is configured to determine a velocity (                        
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    s) of the spherical [shell] (as per θs in Figs. 1-2, Outer shell in Figs. 7-10) based on the inertial measurement (as per “accelerometer, gyroscope, and m[a]gnetometer” on 1926) and further based on the angular velocities (as per                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    w on 1924) of the plurality of wheels (as per θw in Figs. 1-2, wheels in Figs. 7-10), and wherein the localizer (as per “central processing unit” on 1926)                         
                            
                                
                                    θ
                                
                                ˙
                            
                        
                    s) of the spherical [shell] (as per θs in Figs. 1-2, Outer shell in Figs. 7-10) and further based on the inertial measurement (as per “accelerometer, gyroscope, and m[a]gnetometer” on 1926).
Niu does not expressly disclose wherein the angular velocities are measured.
See rejection of Claim 1 for discussion of teachings of Widyotriatmo.
Therefore, from these teachings of Niu and Widyotriatmo, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Widyotriatmo to the system of Niu since doing so would enhance velocity command following of the system.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Niu (“Mechanical Development and Control of a Miniature Nonholonomic Spherical Rolling Robot”; Proc. of the 13th International Conference on Control Automation Robotics & Vision, pp. 1923-1928, 2014) in view of Widyotriatmo (“A modified PID algorithm for dynamic control of an automatic wheelchair”; IEEE Conf. on Control System and Industrial Informatics, pp. 64-68, 2012), further in view of Parsons (US Patent No. 5,809,451).

As per Claim 10, the combination of Niu and Widyotriatmo teaches or suggests all limitations of Claim 1.  Niu further discloses wherein the sensor (sensors in Fig. 8, sensor block in Fig. 9) comprises an inertial measurement unit (as per “accelerometer, gyroscope, and m[a]gnetometer” on 1926).
Niu does not expressly disclose wherein the sensor comprises a moving average bandpass filter.
Parsons discloses a system for processing data from an acceleration sensor in which a sensor (10) provides acceleration data to a sensor processor (12) in order to filter out noise (Fig. 1; 1:11-23, 1:59-65).  The sensor processor (12) includes a filter (34) adapted for applications requiring a low pass second order autorecursive moving average filter (Fig. 2; 1:67-2:50).  According to Parsons, those 
Therefore, from these teachings of Niu, Widyotriatmo, and Parsons, one of ordinary skill in the art at the time the invention was filed would have found it obvious to apply the teachings of Parsons to the system of Niu modified in view of Widyotriatmo since implementing a specified bandpass filter is, according to Parsons, a matter of design choice.

As per Claim 11, the combination of Niu, Widyotriatmo, and Parsons teaches or suggests all limitations of Claim 10.  Niu does not expressly disclose wherein the moving average bandpass filter is configured to generate the inertial measurement based on readings from the inertial measurement unit.
See rejections of Claim 10 for discussion of teachings of Parsons.
Therefore, from these teachings of Niu, Widyotriatmo, and Parsons, one of ordinary skill in the art at the time the invention was filed would have found it obvious to apply the teachings of Parsons to the system of Niu modified in view of Widyotriatmo since implementing a specified bandpass filter is, according to Parsons, a matter of design choice

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Niu (“Mechanical Development and Control of a Miniature Nonholonomic Spherical Rolling Robot”; Proc. of the 13th International Conference on Control Automation Robotics & Vision, pp. 1923-1928, 2014) in view of Widyotriatmo (“A modified PID algorithm for dynamic control of an automatic wheelchair”; IEEE Conf. on Control System and Industrial Informatics, pp. 64-68, 2012), further in view of Whittaker (US Pub. No. 2008/0059015).


Niu does not expressly disclose wherein the navigator operates using pure-pursuit algorithm.
Whittaker discloses a navigation system (700) for a vehicle (300) (Figs. 3, 7; ¶43, 64) in which navigation involves a pure-pursuit algorithm (¶79-80).  In this way, the vehicle navigates to a specified location in accordance with a specified path under specified conditions (Fig. 7; ¶79-82).  Like Niu, Whittaker is concerned with vehicle control systems.
Therefore, from these teachings of Niu, Widyotriatmo, and Whittaker, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Whittaker to the system of Niu as modified in view of Widyotriatmo in that doing so would enhance the system by adapting the vehicle to navigate to a specified location in accordance with a specified path under specified conditions.

Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Niu (“Mechanical Development and Control of a Miniature Nonholonomic Spherical Rolling Robot”; Proc. of the 13th International Conference on Control Automation Robotics & Vision, pp. 1923-1928, 2014) in view of Widyotriatmo (“A modified PID algorithm for dynamic control of an automatic wheelchair”; IEEE Conf. on Control System and Industrial Informatics, pp. 64-68, 2012), further in view of Goldman (US Pub. No. 2013/0261964), further in view of Goel (US Pub. No. 2013/0331988).


obtaining an inertial measurement (as per “accelerometer, gyroscope, and m[a]gnetometer” on 1926) of the non-holonomic cart (“two nonholonomic mechanical systems, the cart motion within the sphere” on 1924) using a sensor (“accelerometer, gyroscope, and m[a]gnetometer” on 1926) coupled to the non-holonomic cart (“two nonholonomic mechanical systems, the cart motion within the sphere” on 1924, Figs. 8-9);
measuring an angular velocity (as per                 
                    
                        
                            θ
                        
                        ˙
                    
                
            w on 1924) of each wheel (as per θw in Figs. 1-2, wheels in Figs. 7-10) of the non-holonomic cart (“two nonholonomic mechanical systems, the cart motion within the sphere” on 1924);
determining a spatial location (as per “x and y coordinates” on 1924 and Fig. 13) of the robot (Figs. 1-2, 7-10) along a trajectory (as per “linear trajectory” on 1927, Fig. 13) based on the angular velocity (as per                 
                    
                        
                            θ
                        
                        ˙
                    
                
            w on 1924) of each wheel (as per θw in Figs. 1-2, wheels in Figs. 7-10) and the inertial measurement (as per “accelerometer, gyroscope, and m[a]gnetometer” on 1926) of the non-holonomic cart (“two nonholonomic mechanical systems, the cart motion within the sphere” on 1924); and
determining motion parameters (as per PD control law on 1928) of the spherical shell (as per θs in Figs. 1-2, Outer shell in Figs. 7-10) required to reach a desired location (as per “desired linear trajectory” on 1928) based on the determined spatial location (as per “x and y coordinates” on 1924 and Fig. 13) of the robot (Figs. 1-2, 7-10).
Niu does not expressly disclose:
measuring angular velocity with a motion encoder, wherein the motion encoder comprises a plurality of wheel encoders, an analog-digital converter and an encoder filter, each wheel encoder comprising a line sensor;

wherein the spherical shell is 150 mm in diameter.
Widyotriatmo discloses a control strategy for automating mobile robots involving two-loops: outer and inner loop (Fig. 2; page 64).  In one embodiment, the outer loop includes position and orientation sensors that describe operation of the object to be controlled and provide a signal to a servo controller (Fig. 2; page 65).  The inner loop includes encoders that describe operation of wheels on the object to be controlled and provide signals to the servo controller (Fig. 2; page 65).  In this way, the outer loop produces velocity commands to control the motion of the robots while the inner loop controls the wheels in such a way that the velocity commands are followed (page 64).  Like Niu, Widyotriatmo is concerned with robot control systems.
Goldman discloses a navigation system (100) that includes a motion encoder (108) (Fig. 1; ¶54-62), wherein the motion encoder (108) comprises an analog-digital converter (804) (Figs. 8-9; ¶118-122, 187), and an encoder filter (as per filter of circuitry 1002) (Fig. 10; ¶128).  In this way, the encoder (802, 804, 805) operates to detect rotational positions of the wheel (306) to which the encoder (802, 804, 805) is attached while removing noise (¶128) and correcting misaligned sensors (¶191-198).  According to Goldman, configuring the encoder (802, 804, 805) to produce an analog signal or a digital signal is a matter of design choice (¶72, 187).  Like Niu, Goldman is concerned with navigation control systems.
Goel discloses a robotic device (100) in which the body (102) of the robotic device (100) includes an actuator system (104) and sensors (110) (Fig. 1; ¶26-27).  The sensors (110) are configured to sense an actuation characteristic of the actuator system (104) to provide a way to estimate motion of the robotic device (100) (¶33).  According to Goel, the sensors (110) can include odometry sensors such as linear or rotary encoders (¶33).  Like Niu, Goel is concerned with robot control systems.
Therefore, from these teachings of Niu, Widyotriatmo, Goldman, and Goel, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of 
Implementing the teachings of Widyotriatmo, Goldman, and Goel, within the system of Niu would involve embodiments in which the spherical shell that is about 150mm in diameter in that Niu describes miniature size as a design objective (page 1923) with diameter on the order of centimeters as a desirable size (page 1926).

As per Claim 22, the combination of Niu and Widyotriatmo teaches or suggests all limitations of Claim 1.  Niu does not expressly disclose:
wherein the motion encoder comprises a plurality of wheel encoders, an analog-digital converter, and an encoder filter,
wherein each wheel encoder comprises a line sensor configured to generate an analog signal upon sensing a reflective surface,
wherein the analog-digital converter is configured to generate a raw encoder signal based on the analog signal, and
wherein the encoder filter is configured to determine rates of change in the raw encoder signal, and is further configured to generate a digital signal based on the determined rates of change.
Goldman discloses a navigation system (100) that includes a motion encoder (108) (Fig. 1; ¶54-62) comprising wheel encoders (802, 804, 805) (Figs. 8-9; ¶118-122):
wherein the motion encoder (108) comprises an analog-digital converter (804) (Figs. 8-9; ¶118-122, 187), and an encoder filter (as per filter of circuitry 1002) (Fig. 10; ¶128);

wherein the analog-digital converter (804) is configured to generate a raw encoder signal based on the analog signal (Figs. 8-9; ¶118-122, 187); and
wherein the encoder filter (as per filter of circuitry 1002) is configured to determine rates of change (as per detection of “constant speed”) in the raw encoder signal, and is further configured to generate a digital signal (as per “correction factor”) based on the determined rates of change (as per detection of “constant speed”) (Figs. 10, 31-32; ¶128, 191-198). 
In this way, the encoder (802, 804, 805) operates to detect rotational positions of the wheel (306) to which the encoder (802, 804, 805) is attached while removing noise (¶128) and correcting misaligned sensors (¶191-198).  According to Goldman, configuring the encoder (802, 804, 805) to produce an analog signal or a digital signal is a matter of design choice (¶72, 187).  Like Niu, Goldman is concerned with navigation control systems.
Goel discloses a robotic device (100) in which the body (102) of the robotic device (100) includes an actuator system (104) and sensors (110) (Fig. 1; ¶26-27).  The sensors (110) are configured to sense an actuation characteristic of the actuator system (104) to provide a way to estimate motion of the robotic device (100) (¶33).  According to Goel, the sensors (110) can include odometry sensors such as linear or rotary encoders (¶33).  Like Niu, Goel is concerned with robot control systems.
Therefore, from these teachings of Niu, Widyotriatmo, Goldman, and Goel, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Goldman and Goel to the system of Niu as modified in view of Widyotiatmo since doing so would: enhance velocity command following of the system; remove noise, correcting misaligned sensors, and reducing the cost of the system in the event that a suitable analog encoder is cheaper to implement 

Response to Arguments
Applicant's arguments filed 2 March 2021 have been fully considered as follows.

Applicant argues that the prior art rejections should not be maintained because “The prototype in Niu was not equipped with the capability to determine its location” and “In contrast, the robot, according to various embodiments, is able to determine its spatial location utilizing only two sensors, namely a sensor for providing an inertial measurement of the non-holonomic cart, and a motion encoder that measures the angular velocity of each of its wheels” (page 9 of Amendment).  As a preliminary matter, no rejection involves an assertion that Niu individually discloses a motion encoder as claimed.  Accordingly, Applicant’s assertion appears to relate to an assertion not made in any rejection.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Further, Applicant’s assertion that “Niu is not equipped with the capability to determine its location” does not appear consistent with the description in Niu of controlling the robot to move along a desired trajectory (see Fig. 13 and corresponding teachings on page 1927-1928).  Applicant does not identify a special definition for “location” that would be meaningfully distinguishable from “desired linear trajectory” as per the teachings of Niu.  Accordingly, Applicant’s argument appears to involve an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper. 

Applicant argues that the prior art rejections should not be maintained because “Niu fails to disclose or suggest a localizer, as recited in independent Claims 1 and 18, as amended” (page 10 of 

Applicant argues that the prior art rejections should not be maintained because “Niu provides no teaching or suggestion relating to a determination of the x and y coordinates of the spherical shell, based on the angular velocities of the wheels of the nonholonomic cart” (page 10 of Amendment).  However, consistent with the citations in the rejections, the robot operates in accordance with a controller output (u) governing the speeds of the wheels as determined in view of x, y, and z angular acceleration information provided by sensors (Fig. 9; pages 1926-1928).  The speeds of the wheels as per the controller output (u) adapt the system to follow a desired trajectory defined in x, y coordinates (as per Fig. 13).  Accordingly, Applicant’s argument appears to involve an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the prior art rejections should not be maintained because “’x and y coordinates’ on page 1924 of Niu merely refer to an equation expressing the mathematical relationship between the spatial location of the spherical shell, with respect to the angular velocity of the spherical shell” (page 10 of Amendment).  Applicant’s argument appears to involve an interpretation of Niu in which the teachings of the “Experimental results” portion of the reference are disconnected from the teaching of the “Dynamic modeling of the robot” portion of the reference.  Applicant’s argument does not identify a basis for an interpretation of the reference in which the “Experimental results” portion without would be read reference to the “Dynamic modeling of the robot” portion.  Further, such an interpretation would be improper in that the “miniature spherical robot” described in the “Experimental 

Applicant argues that the prior art rejections should not be maintained because “Niu fails to disclose or suggest how to derive the ‘x and y coordinates’ on page 1924 based on the             
                
                    
                        θ
                    
                    ˙
                
            
        w on page 1925 of Niu” (page 10 of Amendment).  However, the trajectories in x and y coordinates as per Figure 13 directly relate back to the x and y coordinates described with reference to the mathematical model on page 1925 that is validated as per the experimental results.  The experimental results involve a miniature spherical robot as per Figures 7-8 controlled according to the hardware in Figure 9 that follows the desired trajectory in x and y coordinates as per Figure 13 consistent with the modeling according to equations 1-5.  Accordingly, Applicant’s argument appears to involve an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the prior art rejections should not be maintained because “Niu fails to disclose or suggest obtaining or even requiring measurements of the angular velocity of the wheels” and “The only angular velocity described in the robot of Niu is the commanded angular velocity instructed by the motor, instead of measured (i.e., actual) angular velocities of the wheels” (page 10 of Amendment).  No rejection involves an assertion that Niu individually discloses measured angular velocities as claimed.  Accordingly, Applicant’s assertion appears to relate to an assertion not made in any rejection.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.



Applicant argues that the prior art rejections should not be maintained because “None of Parsons, Goldman, or Goel recites this feature either and therefore fails to cure the deficiencies of Niu” (page 11 of Amendment).  No rejection involves an assertion that Widyotraitmo, Parsons, Goldman, and/or Goel individually disclose the localizer as claimed.  vAccordingly, Applicant’s assertion appears to relate to an assertion not made in any rejection.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664